Case 8:19-cv-02172-SDM-JRK Document 30 Filed 08/31/20 Page 1 of 2 PageID 1000



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION



    MARIA GONZALEZ,

          Plaintiff,

    v.                                                CASE NO. 8:19-cv-2172-T-23JRK

    ANDREW M. SAUL,
    Commissioner of Social Security

          Defendant.
    __________________________________/


                                           ORDER

          An August 3, 2020 report (Doc. 27) by the magistrate judge recommends

    affirming the commissioner’s denial of Maria Gonzalez’s petition for disability

    benefits. Gonzalez asserts (Doc. 28) three objections to the report, and the

    commissioner responds (Doc. 29). The objections lack merit for the reasons

    articulated in the report, but one objection warrants additional discussion.

          In the third objection, Gonzalez argues for reversal because she alleges the

    ALJ incorrectly finds her able to perform her past work as a store laborer. Part of

    this alleged error stems from the putative failure of the ALJ to resolve “the apparent

    conflict” between the plaintiff’s residual, functional capacity and the job as

    performed. Suggesting her hand condition severely impairs her performance of light

    job tasks, Gonzalez contests the ALJ’s finding that she can handle items frequently.
Case 8:19-cv-02172-SDM-JRK Document 30 Filed 08/31/20 Page 2 of 2 PageID 1001



          Gonzalez’s argument fails because substantial evidence supports the

    commissioner’s decision. The full record shows treatment (Tr. 36) of plaintiff’s

    carpal tunnel syndrome, work history (Tr. 248-9) demanding minimal handling,

    testimony (Tr. 55-56) about plaintiff’s current job that involves only some handling

    and lifting, and an examination (Tr. 68-73) by a vocational expert explaining that

    Gonzalez’s work as a store laborer is light as performed. This evidence supports the

    commissioner’s finding that Gonzalez maintains the handling capacity to work as a

    store laborer in the position she now holds. Holder v. Soc. Sec. Admin., 771 F. App’x

    896, 899-900 (11th Cir. 2019) (finding no error because the claimant’s work history,

    testimony, and vocational-expert evaluation combine to “paint a full picture” of

    pertinent work that meets the substantial evidence standard).

          The magistrate judge’s report is well-reasoned, supported by record evidence,

    and compelled by the governing authority. The magistrate judge’s report and

    recommendation (Doc. 27) is ADOPTED, and the commissioner’s decision is

    AFFIRMED. The clerk is directed to enter judgment in favor of the defendant, to

    terminate pending motions, and to close the case.

          ORDERED in Tampa, Florida, on August 31, 2020.




                                             -2-
